DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 13 January 2021, Applicant amended claims 1 and 16, cancelled claims 31 and 32, and added one new claim, i.e., claim 40.  Claims 5, 7, 10, 13-15, 19, 20, 22, 26-28, and 33-35 were cancelled previously by Applicant.  Claims 1-4, 6, 8, 9, 11, 12, 16-18, 21, 23-25, 29, 30, and 36-40 are pending.  
Examiner’s Amendment (1 of 2)
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given on 05 May 2021 by Juan Zheng, Ph.D. (Reg. No. 63,514) at the conclusion of the examiner-initiated telephone interview.  All changes are shown relative to the claim amendments included in the Reply filed by Applicant on 13 January 2021.  This examiner’s amendment, which affects claims 1 and 40 only, is as follows:
►The last line of claim 1 is amended as follows:  the composition does not comprise a total algae lipid extract or an acylglycerol.  
►The last line of claim 40 is amended as follows:  the composition does not comprise a total algae lipid extract or an acylglycerol.  
Examiner’s Amendment (2 of 2)
As explained below, this application is in condition for allowance except for the presence of claims 21, 23-25, 29, and 30 directed to inventions non-elected without traverse.  Accordingly, claims 21, 23-25, 29, and 30 are CANCELLED.  MPEP § 821.02.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
The foregoing amendment distinguishes claims 1 and 40 over Herrmann (US 2010/0080761 A1), which does not teach or suggest removing acylglycerols.  In contrast to Herrmann, Applicant’s extraction process includes a step that saponifies the acylglyerols, thereby partitioning them into water phase, while the alkenones remain in the organic phase, e.g., hexane.  Specification, page 57, at lines 4-9.  Accordingly, the rejection under 35 U.S.C. 103 set forth in the previous Office action (14 October 2020) is withdrawn.  
Applicant’s amendment deleting the phrase “purified and decolorized” from line 2 of claim 1 overcomes the rejection under 35 U.S.C. 112(b) set forth in the previous Office action.
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would adequately support a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.  
Therefore, claims 1-4, 6, 8, 9, 11, 12, 16-18, and 36-40 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
06 May 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611